Title: From George Washington to Jonathan Trumbull, Sr., 24 January 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 24th Jany 1777

I received your several favors of the 12th and 14th instant by Lieut. Fellows, to whom I granted a Flag with a letter to General Howe, desiring that his brother Capt. Fellows might be one of the first officers exchanged.
I have remonstrated very sharply with General Howe upon his treatment of our prisoners, and I hope it will be attended with good effects—I have repeatedly endeavoured to procure the enlargement of Colo. Ethan Allen, but none of my propositions were ever accepted of—The reason I cannot tell.
I have wrote pressingly to Congress to forward money to the Eastward for the recruiting service, and shall direct Mr Mease who is appointed Clothier General and who is expected here every day, to allot a proportion of the Cloaths taken, & purchased for the Continent, to each State.
I observe that you have advanced Colo. Sheldon ten thousand pounds lawful money, for which you desire my draught on the Commissioners of the Loan Office—I would not hesitate to do this, if I had received any authority from Congress, empowering me to draw upon that Fund. I will write to them respecting it, and if they grant me liberty I will immediately transmit you a proper draught.
I refer you to a particular letter of this date concerning the expediency of forwarding the new levies, and subscribe myself with great Esteem Sir Your most obedient Servant

Go: Washington


P.S. A few days ago General Dickinson with a party of 400 Militia, beat a Forraging Party of the Enemy of superior numbers and took 40 Waggons and upwards of 100 horses mostly English.

